DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Fig. 1A #127a-136a 
Fig. 2D #235d and #240d
Fig. 3A 310a
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "310a" and "330a" have both been used to designate the same basis function in Fig. 3A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 310 as referenced in [00081] line 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


 Claim 9 recites the limitation "the motion data" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. No previous mention of “motion data” is made in claim 9 or claim 1, so it is unclear what “the motion data” refers to.
Claim 10 recites the limitation "the same time step" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what time step is being referred to as there is no previous disclosure of an individual time step.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-11, and 15 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention. Kwon et al. (US 2018/0217595 A1), hereinafter referred to as Kwon, was published 08/02/2018, before the filing date 03/11/2019 of the instant application.
	Regarding claim 1, Kwon teaches an apparatus for controlling a system, comprising: a memory ([0021] " The controller 22 may include a microprocessor such as a central processing unit (CPU) or graphics processing unit (GPU) in communication with various types of computer readable storage devices or media. Computer readable storage devices or media may include volatile and nonvolatile storage in read-only memory (ROM), random-access memory (RAM), and keep-alive memory (KAM), for example. KAM is a persistent or non-volatile memory that may be used to store various operating configured to store a particle filter configured to estimate weights of a set of particles based on fitting of the particles into a measurement model ([0038]-0039] “As an action command occurs, each particle is updated to a new predicted position. Sensor data is observed at the new predicted position and each particle is assigned a new weight representing the accuracy of the particle position with respect to the predicted position and sensor data. The particles are re-sampled, selecting the weights that have the most numerical magnitude, thus increasing the accuracy of the predicted and sensor-corrected object position.” The limitation “fitting of the particles into a measurement model” is met by comparing the estimations of the particles with the measurements of the sensors.), wherein a particle includes a motion model of the system having an uncertainty modeled as a Gaussian process over possible motion models of the system([0037] “The initial location constraint, the relative motion constraint, and the relative measurement constraint are typically Gaussian probability distributions.”[0038] “To locate a vehicle, particles are generated around an expected mean value via a Gaussian probability distribution.”) and a state of the system determined with the uncertainty of the motion model of the particle ([0038] “To locate a vehicle, particles are generated around an expected mean value via a Gaussian probability distribution. Each particle is assigned a numerical weight representing the accuracy of the particle position to the predicted position.” The state of the system is the location. The accuracy is the opposite of the uncertainty; a lower weight corresponds to a higher uncertainty.), wherein a distribution of the Gaussian process of the motion model of one particle is different from a distribution of the Gaussian process of the motion model of another particle ([0038] “To locate a , wherein each execution of the particle filter updates the state of the particle according to a control input to the system and the motion model of the particle with the uncertainty ([0038] "Sensor data is taken into account and the particle weights are adjusted to accommodate the sensor data."), and determines the weight of the particle by fitting the state of the particle in the measurement model ([0039] "… and each particle is assigned a new weight representing the accuracy of the particle position with respect to the predicted position and sensor data.") subject to measurement noise ([0073] "And the last factor indicates limitation of sensor capabilities, which means occlusion by other objects, sensor noise, inaccurate sensor detection due to severe weather conditions, and so on."); and  a processor configured to execute the particle filter to produce the weight of each particle and the state of each particle determined with the uncertainty of the motion model of each particle ([0083] "As will be well understood by those skilled in the art, the several and various steps and processes discussed herein to describe the invention may be referring to operations performed by a computer, a processor or other electronic calculating device that manipulate and/or transform data using electrical phenomenon. Those computers and electronic devices may employ various volatile and/or non-volatile memories including non-transitory computer-readable medium with an executable program stored thereon including various code or executable instructions able to be performed by the computer or processor, where the memory and/or computer-readable medium may include all forms and types of memory and other computer-readable media." [0038]-[0039]); update the distribution of the Gaussian process of a particle based on a difference between the state of the particle determined with the uncertainty of the motion model of the particle and a state of the particle determined without the uncertainty of the motion model of the particle ([0038] "Sensor data is taken into account and the particle weights are adjusted to accommodate the sensor data. The closer the proximity of the particle to the sensor ; determine a current estimate of the motion model as a weighted combination of the motion models of the particles weighted according to the weights of the particles ([0038]-[0039] “As an action command occurs, each particle is updated to a new predicted position. Sensor data is observed at the new predicted position and each particle is assigned a new weight representing the accuracy of the particle position with respect to the predicted position and sensor data. The particles are re-sampled, selecting the weights that have the most numerical magnitude, thus increasing the accuracy of the predicted and sensor-corrected object position. Typically the mean, variance, and standard deviation of the resampled data provides the new object position likelihood.”); determine a current estimate of the state of the system as a weighted combination of the states of the particles weighted according to the weights of the particles ([0038]-[0039] “Sensor data is observed at the new predicted position and each particle is assigned a new weight representing the accuracy of the particle position with respect to the predicted position and sensor data. The particles are re-sampled, selecting the weights that have the most numerical magnitude, thus increasing the accuracy of the predicted and sensor-corrected object position.”); and execute a controller configured to generate a value of the control input based on the current estimate of the motion model and the current estimate of the state of the system and control the system using the value of the control input (([0040]-[0041] At is the generated value of the control input.).
	Regarding claim 7, Kwon teaches the apparatus of claim 1 (see above), wherein the controller determining the control input is a model based controller ([0037] “Object locating methods within a sensor-generated map typically employ Kalman filters, various statistical correlation methods such as .
	Regarding claim 8, Kwon teaches the apparatus of claim 7 (see above), wherein the model based controller adapts its control input according to the uncertainty estimate of the motion model and the uncertainty estimate of the state ([0073]-[0074] Inaccuracies and noise are accounted for by the controller and affect the result.).
	Regarding claim 9, Kwon teaches the apparatus of claim 1, wherein the processor for each time step in the motion data executes the particle filter configured to determine a set of particles ([0021] "The controller 22 may include a microprocessor such as a central processing unit (CPU) or graphics processing unit (GPU) in communication with various types of computer readable storage devices or media." [0038]-[0039]), each particle represents the state of the system determined with a sample of the motion model drawn from a probability distribution of the motion models represented as the Gaussian process ([0038] “To locate a vehicle, particles are generated around an expected mean value via a Gaussian probability distribution.”); and compare the state of each particle from the set of particles with measurements of the state according to the measurement model to determine a weight of each particle representing an error between the state of the particle and a state trajectory indicated by the measurements ([0038] “Each particle is assigned a numerical weight representing the accuracy of the particle position to the predicted position. Sensor data is taken into account and the particle weights are adjusted to accommodate the sensor data. The closer the proximity of the particle to the sensor adjusted position, the greater the numerical value of the particle weights.”).
	Regarding claim 10, Kwon teaches the apparatus of claim 1, wherein the controlled system is a vehicle ([0001] " The present disclosure relates to vehicles controlled by automated driving systems, particularly those configured to automatically control vehicle steering, acceleration, and braking during a drive cycle without human intervention."), wherein the control inputs include commands specifying values of one or combination of a steering angle of the wheels of the vehicle and a rotational velocity of the wheels ([0067] " The header may include information such as environment type (highway, intersection, etc.), host intent (left turn, right turn, lane change, etc.), host vehicle status (speed and turning angle), signs or signals (traffic sign or signal in front of self), host location in the geo-centric grid system relative location in the environment-dependent domain." [0072] "The conditions to determine risk levels may include distance to the host vehicle, approaching velocity (heading and speed) relative to the host vehicle, probability distribution for time to collision with the host vehicle, and uncertainty."),  and wherein the measurements include values of one or combination of a rotation rate of the vehicle and an acceleration of the vehicle, each state includes a velocity and a heading rate of the vehicle ([0054] "A vehicle odometry module 46 receives data 27 from the vehicle sensors 26 and generates a vehicle odometry output 47 which includes, for example, vehicle heading, velocity, and distance information. "), such that the motion model relates the value of the control inputs to a first value of the state of the vehicle through dynamics of the vehicle at consecutive time steps ([0040]-[0041] At is the first value relating to the control inputs. Ht is the current state based on the previous state Ht - 1.), and the measurement model relates the value of the measurement to a second value of the state of the vehicle at the same time step ([0039] " The particles are re-sampled, selecting the weights that have the most numerical magnitude, thus increasing the accuracy of the predicted and sensor-corrected object position." Assigning new weights to particles based on the measurements is relating the value of the measurement to the state of the vehicle.).
	Regarding claim 11, Kwon teaches a method for controlling a system ([0001] In particular, the present disclosure teaches a system and method for converting environmental information and moving object information into episodic event structures which are saved, indexed and recalled during autonomous vehicle control.), wherein the method uses a processor coupled to a memory ([0021] " The controller 22 may include a microprocessor such as a central processing unit (CPU) or graphics storing a particle filter configured to estimate weights of a set of particles based on fitting of the particles into a measurement model ([0038]-0039] “As an action command occurs, each particle is updated to a new predicted position. Sensor data is observed at the new predicted position and each particle is assigned a new weight representing the accuracy of the particle position with respect to the predicted position and sensor data. The particles are re-sampled, selecting the weights that have the most numerical magnitude, thus increasing the accuracy of the predicted and sensor-corrected object position.” The limitation “fitting of the particles into a measurement model” is met by comparing the estimations of the particles with the measurements of the sensors.), wherein a particle includes a motion model of the system having an uncertainty modeled as a Gaussian process over possible motion models of the system([0037] “The initial location constraint, the relative motion constraint, and the relative measurement constraint are typically Gaussian probability distributions.”[0038] “To locate a vehicle, particles are generated around an expected mean value via a Gaussian probability distribution.”) and a state of the system determined with the uncertainty of the motion model of the particle ([0038] “To locate a vehicle, particles are generated around an expected mean value via a Gaussian probability distribution. Each particle is assigned a numerical weight representing the accuracy of the particle , wherein a distribution of the Gaussian process of the motion model of one particle is different from a distribution of the Gaussian process of the motion model of another particle ([0038] “To locate a vehicle, particles are generated around an expected mean value via a Gaussian probability distribution.”), wherein each execution of the particle filter updates the state of the particle according to a control input to the system and the motion model of the particle with the uncertainty ([0038] "Sensor data is taken into account and the particle weights are adjusted to accommodate the sensor data."), and determines the weight of the particle by fitting the state of the particle in the measurement model ([0039] "… and each particle is assigned a new weight representing the accuracy of the particle position with respect to the predicted position and sensor data.") subject to measurement noise ([0073] "And the last factor indicates limitation of sensor capabilities, which means occlusion by other objects, sensor noise, inaccurate sensor detection due to severe weather conditions, and so on."); wherein the processor is coupled with stored instructions implementing the method, wherein the instructions, when executed by the processor carry out steps of the method (([0083] "As will be well understood by those skilled in the art, the several and various steps and processes discussed herein to describe the invention may be referring to operations performed by a computer, a processor or other electronic calculating device that manipulate and/or transform data using electrical phenomenon. Those computers and electronic devices may employ various volatile and/or non-volatile memories including non-transitory computer-readable medium with an executable program stored thereon including various code or executable instructions able to be performed by the computer or processor, where the memory and/or computer-readable medium may include all forms and types of memory and other computer-readable media."), comprising: execute the particle filter to produce the weight of each particle and the state of each particle determined with the uncertainty of the motion model of each particle ([0038]-[0039]); update the distribution of the Gaussian process of a particle based on a difference between the state of the particle determined with the uncertainty of the motion model of the particle and a state of the particle determined without the uncertainty of the motion model of the particle ([0038] "Sensor data is taken into account and the particle weights are adjusted to accommodate the sensor data. The closer the proximity of the particle to the sensor adjusted position, the greater the numerical value of the particle weights."); determine a current estimate of the motion model as a weighted combination of the motion models of the particles weighted according to the weights of the particles ([0038]-[0039] “As an action command occurs, each particle is updated to a new predicted position. Sensor data is observed at the new predicted position and each particle is assigned a new weight representing the accuracy of the particle position with respect to the predicted position and sensor data. The particles are re-sampled, selecting the weights that have the most numerical magnitude, thus increasing the accuracy of the predicted and sensor-corrected object position. Typically the mean, variance, and standard deviation of the resampled data provides the new object position likelihood.”); determine a current estimate of the state of the system as a weighted combination of the states of the particles weighted according to the weights of the particles ([0038]-[0039] “Sensor data is observed at the new predicted position and each particle is assigned a new weight representing the accuracy of the particle position with respect to the predicted position and sensor data. The particles are re-sampled, selecting the weights that have the most numerical magnitude, thus increasing the accuracy of the predicted and sensor-corrected object position.”); and execute a controller configured to generate a value of the control input based on the current estimate of the motion model and the current estimate of the state of the system and control the system using the value of the control input (([0040]-[0041] At is the generated value of the control input.).
	Regarding claim 15, Kwon teaches a non-transitory computer readable storage medium embodied there on a program executable by a processor for performing a method,  ([0021] " The , the medium stores a particle filter configured to estimate weights of a set of particles based on fitting of the particles into a measurement model ([0038]-0039] “As an action command occurs, each particle is updated to a new predicted position. Sensor data is observed at the new predicted position and each particle is assigned a new weight representing the accuracy of the particle position with respect to the predicted position and sensor data. The particles are re-sampled, selecting the weights that have the most numerical magnitude, thus increasing the accuracy of the predicted and sensor-corrected object position.” The limitation “fitting of the particles into a measurement model” is met by comparing the estimations of the particles with the measurements of the sensors.), wherein a particle includes a motion model of the system having an uncertainty modeled as a Gaussian process over possible motion models of the system([0037] “The initial location constraint, the relative motion constraint, and the relative measurement constraint are typically Gaussian probability distributions.”[0038] “To locate a vehicle, particles are generated around an expected mean value via a Gaussian probability distribution.”)and a state of the system determined with the uncertainty of the motion model of the particle ([0038] “To locate a vehicle, particles are generated around an expected mean value via a Gaussian probability , wherein a distribution of the Gaussian process of the motion model of one particle is different from a distribution of the Gaussian process of the motion model of another particle ([0038] “To locate a vehicle, particles are generated around an expected mean value via a Gaussian probability distribution.”), wherein each execution of the particle filter updates the state of the particle according to a control input to the system and the motion model of the particle with the uncertainty ([0038] "Sensor data is taken into account and the particle weights are adjusted to accommodate the sensor data."), and determines the weight of the particle by fitting the state of the particle in the measurement model ([0039] "… and each particle is assigned a new weight representing the accuracy of the particle position with respect to the predicted position and sensor data.") subject to measurement noise ([0073] "And the last factor indicates limitation of sensor capabilities, which means occlusion by other objects, sensor noise, inaccurate sensor detection due to severe weather conditions, and so on."); the method comprising: execute the particle filter to produce the weight of each particle and the state of each particle determined with the uncertainty of the motion model of each particle ([0038]-[0039]); update the distribution of the Gaussian process of a particle based on a difference between the state of the particle determined with the uncertainty of the motion model of the particle and a state of the particle determined without the uncertainty of the motion model of the particle ([0038] "Sensor data is taken into account and the particle weights are adjusted to accommodate the sensor data. The closer the proximity of the particle to the sensor adjusted position, the greater the numerical value of the particle weights."); determine a current estimate of the motion model as a weighted combination of the motion models of the particles weighted according to the weights of the particles ([0038]-[0039] “As an action command occurs, each particle is updated to a new predicted position. Sensor data is ; determine a current estimate of the state of the system as a weighted combination of the states of the particles weighted according to the weights of the particles ([0038]-[0039] “Sensor data is observed at the new predicted position and each particle is assigned a new weight representing the accuracy of the particle position with respect to the predicted position and sensor data. The particles are re-sampled, selecting the weights that have the most numerical magnitude, thus increasing the accuracy of the predicted and sensor-corrected object position.”); and execute a controller configured to generate a value of the control input based on the current estimate of the motion model and the current estimate of the state of the system and control the system using the value of the control input ([0040]-[0041] At is the generated value of the control input.).


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Lykkja et al. (US 2015/0348409 A1), hereinafter referred to as Lykkja. 
Regarding claim 2, Kwon teaches the apparatus of claim 1 (see above), wherein the Gaussian process of each particle is parameterized as a weighted combination of a set of basis functions ([0039] “Sensor data is observed at the new predicted position and each particle is assigned a new weight representing the accuracy of the particle position with respect to the predicted position and sensor data. The particles are re-sampled, selecting the weights that have the most numerical magnitude, thus increasing the accuracy of the predicted and sensor-corrected object position. Typically the mean, variance, and standard deviation of the resampled data provides the new object position likelihood.”), but Kwon does not teach the distribution of the Gaussian process is a Student-t distribution having a mean defining weights of the weighted combination and a scale defining the uncertainty of the motion model of the particle.
Lykkja does teach the distribution of the Gaussian process is a Student-t distribution having a mean defining weights of the weighted combination and a scale defining the uncertainty of the motion model of the particle ([0080] “The two different Particle filters were applied. Firstly, calculated with Gaussian distributed measurement noise, the result is shown with a dotted line. Secondly, calculated with t-distributed measurement noise with 3 degrees of freedom, the result is shown with a line overlaid with circles. It can be clearly seen that the Particle filter combined with t-distribution more closely follows the path of the reference track and thus enhances the position solution. This is related to the heavier tails of the t-distribution relative to the Gaussian distribution and its closer resemblance to the nature of the pseudo range errors.”).
Kwon and Lykkja are analogous because they are from the “same field of endeavor” particle filters.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Kwon and Lykkja before him or her, to modify Kwon to combine a particle filter with a t-distribution as taught by Lykkja.

Regarding claim 4, Kwon in view of Lykkja teaches the apparatus of claim 2, but Kwon does not teach wherein the execution of the particle filter samples from the Student-t distribution to produce the motion model of the system with the uncertainty.
Lykkja teaches the execution of the particle filter samples from the Student-t distribution to produce the motion model of the system with the uncertainty([0080] “The two different Particle filters were applied. Firstly, calculated with Gaussian distributed measurement noise, the result is shown with a dotted line. Secondly, calculated with t-distributed measurement noise with 3 degrees of freedom, the result is shown with a line overlaid with circles. It can be clearly seen that the Particle filter combined with t-distribution more closely follows the path of the reference track and thus enhances the position solution. This is related to the heavier tails of the t-distribution relative to the Gaussian distribution and its closer resemblance to the nature of the pseudo range errors.” ).
Kwon and Lykkja are analogous because they are from the “same field of endeavor” particle filters.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Kwon and Lykkja before him or her, to modify Kwon to combine a particle filter with a t-distribution as taught by Lykkja.
The suggestion/motivation for doing so would have been Lykkja ([0080]) “It can be clearly seen that the Particle filter combined with t-distribution more closely follows the path of the reference track and thus enhances the position solution.”.
	Regarding claim 5, Kwon in view of Lykkja teaches the apparatus of claim 2, and Kwon teaches the execution of the particle filter determines the state of the particle without the uncertainty of the motion model of the particle ([0038]- [0039] Once the sensor data is received, the particles are updated based on that data.  The particles are based on the measured data, not the motion model.).
Kwon does not teach wherein the execution of the particle filter generates a random number sample according to the Student-t distribution and updates the state of the particle without the uncertainty of the motion model of the particle according to the random number to produce the state of the particle with the uncertainty of the motion model of the particle.
Lykkja does teach wherein the execution of the particle filter generates a random number sample according to the Student-t distribution and updates the state of the particle without the uncertainty of the motion model of the particle according to the random number to produce the state of the particle with the uncertainty of the motion model of the particle ([0080] “The two different Particle filters were applied. Firstly, calculated with Gaussian distributed measurement noise, the result is shown with a dotted line. Secondly, calculated with t-distributed measurement noise with 3 degrees of freedom, the result is shown with a line overlaid with circles. It can be clearly seen that the Particle filter combined with t-distribution more closely follows the path of the reference track and thus enhances the position solution. This is related to the heavier tails of the t-distribution relative to the Gaussian distribution and its closer resemblance to the nature of the pseudo range errors.”).
Kwon and Lykkja are analogous because they are from the “same field of endeavor” particle filters.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Kwon and Lykkja before him or her, to modify Kwon to combine a particle filter with a t-distribution as taught by Lykkja.
The suggestion/motivation for doing so would have been Lykkja ([0080]) “It can be clearly seen that the Particle filter combined with t-distribution more closely follows the path of the reference track and thus enhances the position solution.”.
Regarding claim 6, Kwon in view of Lykkja does teach the apparatus of claim 2, but Kwon does not teach wherein the state of the particle without the uncertainty of the motion model is determined by updating the state with the motion model defined by the mean of the Student-t distribution.
Lykkja does teach wherein the state of the particle without the uncertainty of the motion model is determined by updating the state with the motion model defined by the mean of the Student-t distribution([0080] “The two different Particle filters were applied. Firstly, calculated with Gaussian distributed measurement noise, the result is shown with a dotted line. Secondly, calculated with t-distributed measurement noise with 3 degrees of freedom, the result is shown with a line overlaid with circles. It can be clearly seen that the Particle filter combined with t-distribution more closely follows the path of the reference track and thus enhances the position solution. This is related to the heavier tails of the t-distribution relative to the Gaussian distribution and its closer resemblance to the nature of the pseudo range errors.”).
Kwon and Lykkja are analogous because they are from the “same field of endeavor” particle filters.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Kwon and Lykkja before him or her, to modify Kwon to combine a particle filter with a t-distribution as taught by Lykkja.
The suggestion/motivation for doing so would have been Lykkja ([0080]) “It can be clearly seen that the Particle filter combined with t-distribution more closely follows the path of the reference track and thus enhances the position solution.”.
Regarding claim 12, Kwon teaches the method of claim 11 (see above), wherein the Gaussian process of each particle is parameterized as a weighted combination of a set of basis functions ([0039] “Sensor data is observed at the new predicted position and each particle is assigned a new weight representing the accuracy of the particle position with respect to the predicted position and sensor  the distribution of the Gaussian process is a Student-t distribution having a mean defining weights of the weighted combination and a scale defining the uncertainty of the motion model of the particle.
Lykkja does teach the distribution of the Gaussian process is a Student-t distribution having a mean defining weights of the weighted combination and a scale defining the uncertainty of the motion model of the particle ([0080] The two different Particle filters were applied. Firstly, calculated with Gaussian distributed measurement noise, the result is shown with a dotted line. Secondly, calculated with t-distributed measurement noise with 3 degrees of freedom, the result is shown with a line overlaid with circles. It can be clearly seen that the Particle filter combined with t-distribution more closely follows the path of the reference track and thus enhances the position solution. This is related to the heavier tails of the t-distribution relative to the Gaussian distribution and its closer resemblance to the nature of the pseudo range errors.).
Kwon and Lykkja are analogous because they are from the “same field of endeavor” particle filters.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Kwon and Lykkja before him or her, to modify Kwon to combine a particle filter with a t-distribution as taught by Lykkja.
The suggestion/motivation for doing so would have been Lykkja ([0080]) “It can be clearly seen that the Particle filter combined with t-distribution more closely follows the path of the reference track and thus enhances the position solution.”.
Regarding claim 14, Kwon in view of Lykkja teaches the method of claim 12, but Kwon does not teach wherein the execution of the particle filter samples from the Student-t distribution to produce the motion model of the system with the uncertainty.
Lykkja teaches the execution of the particle filter samples from the Student-t distribution to produce the motion model of the system with the uncertainty([0080] “The two different Particle filters were applied. Firstly, calculated with Gaussian distributed measurement noise, the result is shown with a dotted line. Secondly, calculated with t-distributed measurement noise with 3 degrees of freedom, the result is shown with a line overlaid with circles. It can be clearly seen that the Particle filter combined with t-distribution more closely follows the path of the reference track and thus enhances the position solution. This is related to the heavier tails of the t-distribution relative to the Gaussian distribution and its closer resemblance to the nature of the pseudo range errors.” ).
Kwon and Lykkja are analogous because they are from the “same field of endeavor” particle filters.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Kwon and Lykkja before him or her, to modify Kwon to combine a particle filter with a t-distribution as taught by Lykkja.
The suggestion/motivation for doing so would have been Lykkja ([0080]) “It can be clearly seen that the Particle filter combined with t-distribution more closely follows the path of the reference track and thus enhances the position solution.”.
Allowable Subject Matter
Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 13, Kwon in view of Lykkja teach the method of claim 12 including a weighted set of basis functions, but does not teach the weights of the basis functions are modeled as a weight matrix, wherein the weight matrix is Matrix-Normal distributed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bastani et al. (“Incremental Nonlinear System Identification and Adaptive Particle Filtering Using Gaussian Process” 2016) teaches a particle filter based on a Gaussian process including state and measurement noise.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TROY A MAUST whose telephone number is (571)272-1931. The examiner can normally be reached Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/T.A.M./Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148